Citation Nr: 0430951	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	State of Hawaii Office of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines that denied the above 
claim.

In May 2004, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's right shoulder disability, currently 
diagnosed as rotator cuff tendonitis and degenerative joint 
disease, did not result from disease or injury in service, 
did not have its onset during within any prescribed 
presumptive period, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in March 2003.

Although the VCAA notice letter was sent after the March 2002 
rating decision, any defect with respect to its timing was 
harmless error because the veteran did not produce any 
additional information or evidence upon receiving the 
content-complying notice in March 2003.  This provides a 
sound basis for concluding that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice.  See 38 U.S.C.A § 7261; Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Further, assuming for 
the sake of argument that pre-decision notice is required, 
any defect in this regard is harmless error in the present 
case.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  The veteran 
has had ample time to provide information and evidence in 
support of his claim, and based on the information and 
evidence obtained after adequate notice was provided, there 
is simply no indication that disposition of the veteran's 
claim would have been different had he received pre-
adjudicatory notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Under the facts of this case, "the 
record has been fully developed."  Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  All identified, pertinent evidence has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.

If a claimant wishes assistance, he cannot passively wait for 
it in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  However, as discussed below, the evidence does not 
indicate that the veteran's right shoulder disorder may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  Therefore, VA examination and/or 
opinion is not required.

The duty to notify and assist having been met by the RO to 
the extent required, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Factual background

The service medical records do not contain any information 
concerning the veteran's claimed injury.  There were no 
complaints, findings, treatment, or diagnosis of a right 
shoulder disease or injury.  The discharge exam shows that 
his musculoskeletal system was normal and that veteran stated 
that he had no wounds, injuries or illnesses in service.   

Following service, arthritis of the right shoulder was not 
manifest within one year of separation.  There is no evidence 
that the veteran sought medical treatment for his right 
shoulder for many years.  

In November 2000, the veteran stated that in July 1945 while 
pitching water for cooking from a stream, he stumbled from a 
rice paddy dike with a can full of water and dislocated his 
right shoulder.  He said that first aid was performed by a 
civilian nurse.

In an April 2002 statement, P.A.G. stated that the veteran 
dislocated his right shoulder when he was detailed to pitch 
water in their post.  

In an April 2002 statement, the veteran stated that he 
injured his right shoulder while confronting the enemy.  He 
said that he fell from a dike.

The veteran received private medical treatment in April 2002 
from the Queen Emma Clinics during which the veteran 
complained of pain in his right shoulder due to an old war 
injury.  The veteran was diagnosed as having rotator cuff 
tendonitis and degenerative joint disease, for which he 
refused treatment.  

At a May 2004 personal hearing, the veteran indicated that 
around August or September 1945, during his service in the 
Guerrilla Unit of the Philippine Army, he dislocated his 
shoulder when he fell off a rice paddy dike while pitching 
water.  The veteran stated that his injury in the presence of 
the enemy and that he did not continue medical treatment for 
his injury as the pain was not severe.  In correspondence 
dated October 2004, the veteran stated that his shoulder 
injury was sustained during combat and that he never sought 
medical treatment after service as he did not want to be 
disqualified for work. 


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).  

For veterans who serve for 90 days or more during a period of 
war, service connection for arthritis may be established 
based on a legal presumption by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from active military service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The veteran as a layperson has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Under the provisions of 38 U.S.C.A. § 1154(b), in the case of 
any veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 
188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Service connection for such disease or injury may be rebutted 
by clear and convincing evidence to the contrary.

In Collette, the United States Court of Appeals articulated a 
three-step sequential analysis to be performed when a combat 
veteran seeks benefits under the method of proof provided by 
38 U.S.C.A. § 1154 (b).

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, VA must then determine if the proffered 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, again without weighing the 
veteran's evidence with contrary evidence.  If these two 
inquiries are met, the Secretary "shall accept" the veteran's 
evidence as "sufficient proof of service-connection," even if 
no official record of such incurrence exists.  At this point 
a factual presumption arises that the alleged injury or 
disease is service-connected.

In the third step under Collette, VA is to weigh evidence 
contrary to that which established the presumption of service 
connection.  If the VA meets its burden of presenting "clear 
and convincing evidence to the contrary," the presumption of 
service connection is then rebutted.

In this case, the veteran has recognized guerilla service.  
As such, the Board accepts that the veteran did engage in 
combat with the enemy.  However, his statements about whether 
or not his right shoulder injury was actually incurred during 
combat are contradictory.  For example, in November 2000 he 
stated only that he injured his shoulder while pitching water 
for cooking.  The April 2002 statement from P.A.G. is 
consistent with this account.  However, the veteran 
thereafter stated that his right shoulder injury occurred 
while confronting the enemy.  The Board finds that his later 
statements contradict his original rendition of what 
occurred.  As such, his statements that he suffered a right 
shoulder injury during service are inconsistent and 
contradictory.  

Even in the event that the Board were to accept the veteran's 
statements that he injured his right shoulder during combat 
as being credible prior to weighing his statements against 
any contrary evidence, under the third step under Collette, 
VA is to weigh evidence contrary to that which established 
the presumption of service connection.  In weighing the 
contrary evidence, the Board finds that there is "clear and 
convincing evidence" that the veteran did not injure his 
right shoulder during service.  Specifically, the veteran's 
service medical records are available, including some records 
dated in July 1945 around the time of the alleged injury, and 
records reflect no complaints, findings, treatment, or 
diagnosis of right shoulder disease or injury.  The veteran 
never reported that he injured his right shoulder nor was he 
treated for the alleged injury.  The service medical records 
are entirely devoid of any documentation of the alleged right 
shoulder injury.  His separation examination showed that he 
had no complaints of pain or any residuals of injury and that 
his musculoskeletal system was normal.  He denied any wounds 
or illnesses.

Thus, in sum, the Board finds that considering 38 U.S.C.A. § 
1154(b) under the Court's directives, the veteran did not 
suffer a right shoulder injury during service.  His 
statements that he did suffer such an injury are not credible 
and are outweighed by clear and convincing evidence showing 
that he did not suffer such an injury.  There is no 
reasonable doubt to be resolved.  

The record establishes that the veteran currently has had 
rotator cuff tendonitis and degenerative joint disease.  The 
diagnoses were made over 55 years after the veteran's 
separation from service.  The veteran maintains that the 
currently diagnosed rotator cuff tendonitis and degenerative 
joint disease were incurred during service or within the one 
year presumptive period.  However, there is no competent 
evidence of any link between his current diagnoses and 
service or establishing that arthritis was present within the 
one year presumptive period after service.  As noted, the 
veteran is not competent to make a causal link or to state 
the etiology of his currently diagnosed rotator cuff 
tendonitis and degenerative joint disease.  See Espiritu, 2 
Vet. App. at 495.  Although a private physician noted that 
the veteran had right shoulder pain, which was due to an old 
war injury, he merely recorded what the veteran told him.  
The physician did not provide an independent medical opinion.  
Thus, this mere notation does not represent a medical finding 
of a causation relationship between the current diagnosis and 
service.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Thus, even if the Board was to accept that the veteran 
injured his right shoulder during service, the competent 
evidence does not establish a causal link between the 
currently diagnosed rotator cuff tendonitis and degenerative 
joint disease and any in-service disease or injury; and the 
competent evidence not does establish that they were present 
within one year of the veteran's separation.  

The veteran's opinion regarding the origin of his right 
shoulder disability has no probative value.  The competent 
evidence establishes that the veteran's current right 
shoulder disability did not result from disease or injury in 
service, did not have its onset during within any prescribed 
presumptive period, and is not otherwise related to service.  
Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.



ORDER

Entitlement to service connection for a right shoulder 
disability is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


